Citation Nr: 1633154	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-35 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than June 5, 2009, for the award of special monthly compensation under subsection 38 U.S.C.A. § 1114(l) on account of being so helpless as to be in need of regular aid and attendance/housebound criteria.

2.  Entitlement to an effective date earlier than April 12, 2010, for the award of special monthly compensation under subsection 38 U.S.C.A. § 1114(p) (at a rate intermediate between subsection (l) and subsection (m)) on account of posttraumatic stress disorder with additional disabilities, traumatic brain injury (claimed as brain disorder with tremors), independently ratable at 50 percent or more.

3.  Entitlement to an effective date earlier than May 25, 2013, for the award of special monthly compensation under subsection 38 U.S.C.A. § 1114(o) on account on account of deafness ratable at 60 percent or more and blindness with bilateral visual acuity 5/200 or less. 

4.  Entitlement to an effective date earlier than May 25, 2013, for the award of additional special monthly compensation under subsection 38 U.S.C.A. § 1114(r)(1) on account of being in need of regular aid and attendance after May 25, 2013.

5.  Entitlement to special monthly compensation at a rate higher than under subsection 38 U.S.C.A. § 1114(r)(1) on account of entitlement under subsection (o) and being in need of regular aid and attendance from May 25, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to March 1970.  He died in December 2015.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, March 2011, and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board notes that, prior to his death, the Veteran submitted a statement that indicated his intent to withdraw his Notice of Disagreement with the effective dates and ratings assigned for special monthly compensation in 2011.  However, he later submitted statements explaining that he had not, in fact, intended to cancel his appeal.  See e.g. March and June 2012 statements.  Pursuant to an August 2012 letter, the RO acknowledged the reinstatement of the Veteran's appeal that had been pending since the February 2010 rating decision and eventually certified the special monthly compensation issues to the Board in June 2015.

A request to substitute was submitted in December 2015.  See 38 C.F.R. § 3.1010(c)(2) ("In lieu of a specific request to substitute, a claim for accrued benefits, survivors pension, or dependency compensation by an eligible person . . .  is deemed to include a request to substitute if  a claim . . . or an appeal  . . . was pending . . . when the claimant died.").  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (2015).


FINDING OF FACT

In an August 2016 Motion to Dismiss the Appeal Due to the Death of the Appellant, the Board received notice from the representative of the Veteran's death; he died in December 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


